COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Mauricio Hernandez v. The State of Texas

Appellate case number:    01-16-00741-CR

Trial court case number: 1426482

Trial court:              180th District Court of Harris County

        The court’s order dated March 14, 2017 noted that three extensions of time to file the
brief had been granted and a fourth motion for extension had been filed. The appeal was abated
and remanded to the trial court for a hearing to determine why no appellant’s brief had been filed
and whether appellant had decided not to pursue his appeal. The trial court held a hearing.
Appellant’s counsel stated she was unable to communicate with her client, who may have been
deported, but who had previously expressed an interest in appealing. The trial judge asked
counsel if she could draft a brief without contacting appellant and counsel said she could.
       On May 1, 2017, appellant’s counsel filed a brief. Accordingly, we reinstate the appeal
on the active docket. We grant appellant’s motion for extension and order appellant’s brief filed
as of May 1, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale_
                    Acting individually  Acting for the Court


Date: May 4, 2017